DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiltse (US# 2004/0124052).
	Wiltse discloses all the limitations of the instant claims including; a frame including a longitudinal frame member 32; an axle extending perpendicular to the longitudinal frame member (not illustrated, the vehicle depicted by Wiltse is understood to have a rear axle driven by the depicted transmission); and a tuned mass damper assembly mounted on the longitudinal frame member (via the engine) on a side opposite the axle, the tuned mass damper assembly including a mounting plate 17/18 including a frame end 18 and a weight end 17 opposite the frame end, the frame end coupled to the longitudinal frame member via the engine; a front weight 24 disposed on a front side of the mounting 
	Regarding claim 19, Wiltse discloses a tuned mass damper assembly comprising: a mounting plate 17/18 including a frame end 18 configured to be coupled to the work vehicle; and a weight end 17  opposite the frame end and angled relative to the frame end, the weight end being a free end of the mounting plate that is distal from the work vehicle; a pair of weights 24 coupled to each other and disposed on opposite sides of the mounting plate nearer the weight end of the mounting plate than the frame end of the mounting plate; a pair of resilient layers 26, each resilient layer disposed between the mounting plate and a corresponding weight of the pair of weights; a fastener 23 coupling the pair of weights to each other, the fastener extending through the mounting plate and through the pair of resilient layers; and a spacer 21 at least partially surrounding the fastener, the spacer disposed longitudinally between the pair of weights, the spacer disposed laterally between the fastener and the mounting plate and between the fastener and each resilient layer.
	Regarding claim 20, wherein the pair of weights 24, the fastener 23, and the spacer 21 move rigidly together as a single unit relative to the mounting plate.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryberg et al (US# 2008/0023929) in view of Chachere (US# 5005864) or Hine (US# 6099039).
	Ryberg et al disclose a work vehicle including; a frame including a first longitudinal frame member 34 having a first rear end; an axle 16 extending perpendicular to the first longitudinal frame member; a cabin 28 supported by the frame, the cabin disposed on a side of the first longitudinal frame member opposite the axle; a first tuned mass damper assembly 14 mounted on the first longitudinal frame member, the first tuned mass damper assembly including a first mounting plate 14 and/or 90: a first front 
	Regarding claim 9, Ryberg et al further disclose a front resilient layer 92 disposed between the mounting plate 90 and the front weight 78: and a rear resilient layer 92 disposed between the mounting plate and the rear weight 80.


Allowable Subject Matter
Claims 2-8, 10, 12-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK